Title: To Thomas Jefferson from Sir John Sinclair, 28 May 1796
From: Sinclair, Sir John
To: Jefferson, Thomas


                    
                        Dear Sir
                        Board of Agriculture Whitehall
May 28th. 1796.
                    
                    I have much pleasure in transmitting to You a Copy of my last address to the Board of Agriculture, in which I have pointed out the progress of that Institution. It would give me additional Satisfaction to propose you as a foreign Honorary Member, But I think it would be better, if that Honor was Conferred in Consequence of Your favouring us with Some important Communication, to which you are So equal. I flatter myself, we may Still meet again once more in England, our last interview here is very present in my mind, and it would give me Concern, if we were not occasionally to renew our Correspondence, and intercourse. Believe me always with great truth and Regard. Dear Sir your faithful & obedient servant
                    
                        John Sinclair
                    
                